Ingraham, J. (concurring) :
I concur with Mr. Justice Clarke. A lease of real property for a term of years grants to the lessee the right to possession of the property for the term demised, and a mortgage upon such a lease creates a lien which-affects the title to the real property within the definition of a “ mortgage of real property ” as used in section 293 of the Tax Law (as amd. by Laws of Í906, chap. 532). By section ■ 290 of tliat act, as 'thus amended, it is provided that the words “ mortgage of real property, as used in this article,‡ include every *150mortgage by which a lien is created over of imposed on real property-or which affects .the title to real property,” and as a mortgage upon a leasehold interest in real property creates a lien upon an interest -in real property it affects the title to real property and- a tax is,, therefore, imposed upon recording such a rnortgage.
. Laughlin, Ji, concurred.
Order affirmed, with ten dollars costs and disbursements. ■

 Tax Law, art. 14.— [Rep.